—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Fire Commissioners of the Seaford Fire District, dated August 16, 1990, which, after a hearing, suspended the petitioner from his position as a volunteer firefighter until January 1, 1991.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There was substantial evidence before the respondent Board of Fire Commissioners to support its conclusion that the petitioner had engaged in "misconduct”, justifying his suspension under General Municipal Law § 209-Z (see, Matter of Di Maria v Ross, 52 NY2d 771). The Board was authorized to suspend the petitioner for his misconduct notwithstanding that it occurred while he was off-duty and was not directly related to his activities with the Fire District (see, Matter of Logan v Village of New Paltz, 129 AD2d 935; Matter of Martelle v Margeson, 116 AD2d 989; Matter of Cromwell v Bates, 105 AD2d 699; Matter of Pisano v McKenna, 120 Misc 2d 536).
We have considered the petitioner’s remaining contention *552and find that it is without merit. Lawrence, J. P., Miller and Copertino, JJ., concur.